FILED
                             NOT FOR PUBLICATION                            DEC 23 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 08-30238

               Plaintiff - Appellee,             D.C. No. 2:06-cr-00124-LRS

   v.
                                                 MEMORANDUM *
 RICK MENDOZA,

               Defendant - Appellant.



                     Appeal from the United States District Court
                       for the Eastern District of Washington
                    Lonny R. Suko, Chief District Judge, Presiding

                            Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Rick Mendoza appeals from his guilty-plea conviction for conspiracy to

distribute 500 grams or more of a mixture or substance containing a detectable



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EF/Research
amount of methamphetamine and 500 grams or more of a mixture or substance

containing a detectable amount of cocaine, in violation of 21 U.S.C. §§ 841(a)(1)

and 846. Pursuant to Anders v. California, 386 U.S. 738 (1967), Mendoza’s

counsel has filed a brief stating there are no grounds for relief, along with a motion

to withdraw as counsel of record. Mendoza has filed a pro se supplemental brief,

and the government has filed an answering brief.

       Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

       Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED. However, we REMAND to the district court for

the limited purpose of correcting the judgment to clarify that Mendoza was

convicted of violating 21 U.S.C. §§ 841(a)(1) and 846.




EF/Research                                2                                    08-30238